SILVERMANACAMPORA LLP                                                                      Hearing Date: March 8, 2021
Counsel to Kenneth P. Silverman, Esq.,                                                     Time: 09:30 a.m.
 The Chapter 7 Trustee
100 Jericho Quadrangle, Suite 300                                                          Objection Date: March 1, 2021
Jericho, New York 11753                                                                    Time: 4:00 p.m.
(516) 479-6300
Brian Powers
Nicholas J. Bebirian

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re:                                                                                     Chapter 7
                        ATLANTIC 111ST LLC,                                                Case No.: 19-73137 (REG)
                                    Debtor.
-----------------------------------------------------------------x


                 PLEASE TAKE NOTICE, that by motion dated February 12, 2021 (the “Motion”)1,

Kenneth P. Silverman, Esq., the Chapter 7 Trustee (the “Trustee”) of the estate (the “Estate”) of

Atlantic 111st LLC (the “Debtor”), will move before the Honorable Robert E. Grossman, United

States Bankruptcy Judge, United States Bankruptcy Court for the Eastern District of New York,

Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza, Central Islip, New York 11722, on

March 8, 2021 at 09:30 a.m. (the “Hearing”), or as soon thereafter as the Trustee can be heard,

pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and section 105 of title 11, United States Code (the “Bankruptcy Code”), seeking approval of the

terms of a Stipulation and Order (the “Stipulation’) by and between the Trustee and MLF3 Atlantic

LLC (the “Lender” and, together with the Trustee, the “Parties” and each a “Party”).

             PLEASE TAKE FURTHER NOTICE, that objections to the Motion and/or the

Stipulation, if any, must be: (i) filed with the Court electronically by registered users of the Court’s



1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.




                                                                                                            NBEBIRIAN/2694958.4/010000.1654
electronic case filing system and, by all other parties in interest, mailed to the Clerk of the United

States Bankruptcy Court for the Eastern District of New York, 290 Federal Plaza, Central Islip,

New York 11722 with a hard copy delivered directly to the Chambers of the Robert E. Grossman;

and (ii) served electronically and mailed to: (a) counsel to the Trustee, SilvermanAcampora LLP,

100 Jericho Quadrangle, Suite 300, Jericho, New York, 11753, Attn: Brian Powers, Esq.; and (b)

the Office of the United States Trustee, 560 Federal Plaza, Central Islip, New York 11722-4456,

so as to be filed and received no later than March 1, 2021 at 4:00 p.m.

       PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned without

further notice other than the announcement of such adjournment in open court, or the filing of a

notice of adjournment on the docket.



Dated: Jericho, New York
       February 12, 2021
                                               SILVERMANACAMPORA LLP
                                               Counsel to Kenneth P. Silverman, Esq.,
                                               the Chapter 7 Trustee



                                               By: s/ Brian Powers
                                                       Brian Powers
                                               Member of the Firm
                                               100 Jericho Quadrangle, Suite 300
                                               Jericho, New York 11753
                                               (516) 479-6300




                                                                          NBEBIRIAN/2694958.4/010000.1654
SILVERMANACAMPORA LLP                                                    Hearing Date: March 8, 2021
Counsel to Kenneth P. Silverman, Esq.,                                   Time: 09:30 a.m.
 The Chapter 7 Trustee
100 Jericho Quadrangle, Suite 300                                        Objection Date: March 1, 2021
Jericho, New York 11753                                                  Time: 4:00 p.m.
(516) 479-6300
Brian Powers
Nicholas J. Bebirian

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x

In re                                                                      Chapter 7

        ATLANTIC 111ST LLC,                                                Case No. 8-19-73137 (reg)

                               Debtor.

---------------------------------------------------------------------x


             TRUSTEE’S MOTION PURSUANT TO BANKRUPTCY
         RULE 9019 FOR THE ENTRY OF AN ORDER APPROVING THE
   STIPULATION BY AND BETWEEN THE TRUSTEE AND MLF3 ATLANTIC LLC

         Kenneth P. Silverman, Esq., the chapter 7 trustee (the “Trustee”) of the bankruptcy estate

of Atlantic 111st LLC (the “Debtor”), respectfully submits this motion (the “Motion”) seeking the

approval, pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and section 105 of title 11, United States Code (the “Bankruptcy Code”), of the terms of

a Stipulation and Order (the “Stipulation’) by and between the Trustee and MLF3 Atlantic LLC

(the “Lender” and, together with the Trustee, the “Parties” and each a “Party”), and states as

follows:

                                               BACKGROUND

         1.       On April 18, 2019, the Debtor filed a voluntary petition for relief under chapter 11

of the Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New

York (the “Court”).



                                                                                     NBEBIRIAN/2694958.4/010000.1654
       2.      On November 18, 2020, the Court entered an order converting the Debtor’s chapter

11 case to a case under chapter 7.

       3.      On November 18, 2020, the Office of the United States Trustee filed the Notice of

Appointment of Kenneth P. Silverman as interim Chapter 7 Trustee.

       4.      On December 18, 2020, the initial Bankruptcy Code §341 meeting was held and

the Trustee was duly qualified as the permanent trustee and is currently acting in that capacity.

       5.      As described at length in the Stipulation, the Debtor is the fee owner of real property

commonly known as 110-19 Atlantic Avenue, Richmond Hill, New York (the “Real Property” or

“Atlantic Property”).

The Loans Against the Real Property

       6.      As discussed at length in the Stipulation, on April 11, 2016, pursuant to (a) an

omnibus assignment, (b) assignment of collateral mortgage, (c) assignment of first purchase money

mortgage, and (d) assignment of second purchase money mortgage (the “Assignments”), the (i)

collateral mortgage, (ii) the first underlying note, mortgage and other related loan documents and

(iii) the second underlying note, mortgage and other related loan documents (collectively, the “Loan

Documents”) were assigned to MLF3 Atlantic LLC (the “Lender”).

Pre-petition Litigation with the Debtor

       7.      The Debtor defaulted under the terms and provisions of Loan Documents by failing

to repay the monthly principal and interest payment due July 1, 2011 and each month thereafter,

constituting an event of default under the Loan Documents (the “Initial Defaults”).

       8.      Jarnal Singh (the “Guarantor”) and Debtor (collectively, the “Obligors”) and Bibi

N. Ahman, the assignor of the Loan Documents to the Lender (“Bibi”), entered into a certain

Forbearance Agreement dated June 1, 2012 (the “Forbearance Agreement”) concerning the Initial

Defaults.


                                                                          NBEBIRIAN/2694958.4/010000.1654
         9.       The Obligors thereafter defaulted under the Forbearance Agreement by failing to

make the payments due and payable pursuant to the Forbearance Agreement (the “Forbearance

Defaults”), and by letter dated September 28, 2015 Bibi gave due and proper notice to the Obligors

of the Obligors’ Forbearance Defaults.

         10.      On or about December 30, 2015, Bibi duly declared the balance of the principal

indebtedness immediately due and payable and commenced a foreclosure action in the New York

State Supreme Court, Queens County (the “State Court”) respecting the First Loan by filing a

Summons and Complaint under Index No. 713435/2015 in the matter originally styled Bibi N.

Ahmad v. Atlantic 111st LLC, et. al. (the “First Foreclosure Proceeding”).

         11.      The Obligors, Harbans Singh, and Richie Rich Palace NY Inc., a/k/a Richi Rich

Restaurant (“RR”) each filed an Answer in the First Foreclosure Proceeding.

         12.      The State Court granted summary judgment in favor of Lender in the First Foreclosure

Proceeding pursuant to an Order of Reference dated March 8, 2018.

         13.      The State Court granted Lender a Judgment of Foreclosure and Sale, dated February

7, 2019, in the First Foreclosure Action which was duly entered by the County Clerk of the

Supreme Court, Queens County on February 27, 2019 (the “Foreclosure Judgment”), and a notice

of entry of the Foreclosure Judgment was duly filed with the State Court on February 28, 2019.

No person appealed the Foreclosure Judgment and the time to do so has expired. The Foreclosure

Judgment is final and non-appealable.

         14.      The Foreclosure Judgment granted a money judgment in favor of Lender in the

amount of (i) $3,082,214.20 as of June 20, 2018 (the “Principal/Interest Portion of Judgment”)2; plus



2
 The amount of $3,133,589.20 is sometimes referred to herein as the “Base Judgment Amount”, and represents the
sum of (i) the $3,082,214.20 Principal/Interest Portion of Judgment, plus (ii) the $51,375.00 Attorneys’ Fees Portion of
Judgment.


                                                                                        NBEBIRIAN/2694958.4/010000.1654
(ii) $51,375.00 as of June 20, 2018 (the “Attorneys’ Fees Portion of Judgment”); plus (iii) interest on

$3,082,214.20 at the rate of 12% per annum from June 20, 2018 until the date that all obligations

under the First Loan Documents are paid in full by the Debtor; plus (iv) all protective advances

and all reasonable attorneys’ fees and expenses incurred by the Lender after June 20, 2018, plus

interest thereon at the rate of 12% per annum from the date of payment thereof or advance by

Lender until the date that all obligations under the First Loan Documents are paid in full by the

Debtor; plus (v) $2,310.00 in costs and disbursements in the First Foreclosure Proceeding, plus

interest on $2,310.00 at the rate of 12% per annum from June 20, 2018 until the date that all

obligations under the First Loan Documents are paid in full by the Debtor; plus (vi) $750.00 in

fees to the referee in the First Foreclosure Proceeding.

       15.     On or about September 9, 2016, Lender commenced a second foreclosure action in

the State Court respecting the Second Loan under Index No. 710813/2016 in the matter styled

MLF3 Atlantic LLC v. Atlantic 111st LLC, et al. (the “Second Foreclosure Proceeding”).

The Lender’s Claims

       16.     The Lender timely filed in the Debtor’s bankruptcy case: (i) a Proof of Claim with

respect to the First Loan in the secured amount of $4,056,801.88 as of the Petition Date, plus

interest, protective advances and attorneys’ fees and expenses as set forth therein all of which

continue to accrue, which Proof of Claim was assigned Claim Number 2 on the Claims Register

maintained by the Bankruptcy Court (“POC No. 2”); and (ii) a Proof of Claim with respect to the

Second Loan in the secured amount of $350,674.56 as of the Petition Date, plus interest, protective

advances and attorneys’ fees and expenses as set forth therein all of which continue to accrue, and

such claim was assigned Claim Number 3 on the Claims Register maintained by the Bankruptcy




                                                                           NBEBIRIAN/2694958.4/010000.1654
Court (“POC No. 3”; and together with POC No. 2 are collectively referred to herein as the “Proofs

of Claim”).

       17.     On or about October 23, 2019, while the case was still a Chapter 11 case, the Debtor

filed with the Bankruptcy Court a motion objecting to the Lender’s Proofs of Claim and alleged,

among other things, the existence of a so called Modification Agreement, dated February 4, 2014

(the “Modification Agreement”), which the Debtor asserted was signed by Bibi (the “Claims

Objection Motion”).

       18.     The Lender disputes all of the allegations contained in the Claims Objection Motion

and Lender and has asserted, among other things, that Bibi never signed the Modification

Agreement, Bibi’s signature on the purported Modification Agreement is forgery, and that the

Debtor is defrauding this Court by asserting the existence of such agreement.

       19.     On account of the First Loan, First Loan Documents and POC. No.2, the Lender

asserts a first priority secured claim against the Atlantic Property and the Lender’s other collateral

in the amount in excess of $5.1 million (the “Asserted First Priority Secured Claim”).

       20.     On account of the Second Loan, Second Loan Documents and POC. No.3, the

Lender asserts a second priority secured claim against the Atlantic Property and the Lender’s other

collateral in the amount in excess of $930,000 (the “Asserted Second Priority Secured Claim”).

The Asserted First Priority Secured Claim and the Asserted Second Priority Secured Claim are

sometimes collectively referred to herein as the “Asserted Secured Claims”.

       21.     Pursuant to the Loan Documents and the Foreclosure Judgment interest on the

Asserted Secured Claims has accrued and continues to accrue at the rate of 12% per annum (the

“Default Rate”).




                                                                          NBEBIRIAN/2694958.4/010000.1654
          22.      Both the Parties are desirous of resolving all issues between them and liquidating

the Atlantic Property expeditiously consistent with the Trustee’s duties under Section 704(a)(1)

and other applicable provisions of the Bankruptcy Code, and have engaged in extensive

communications and discussions concerning the relative merits of the Parties’ positions, and the

most appropriate and fair mechanism for the Trustee’s liquidation of the Atlantic Property,

resulting in the Stipulation.

                                                    THE SETTLEMENT

          23.      As a result of the Trustee’s negotiations with the Lender, the Trustee has

determined in his business judgment to enter into the settlement with the Lender, thereby

eliminating the costs, risks, and delays attendant to administering the Real Property and contesting

the Asserted Secured Claims. Accordingly, the Parties have concluded that the Stipulation

represents a fair and equitable resolution and will provide an immediate benefit to the Debtor’s

estate.

          24.      The salient terms of the Stipulation are as follows:3

                a. Allowance of The Lender’s Claims and Liens

                        i. The Lender’s claim under the First Loan Documents and POC No. 2 is

                            hereby permanently settled, fixed, liquidated and allowed in the following

                            sums (the aggregate amount set forth below in this Section 3(b) is hereinafter

                            referred to as the “Allowed First Priority Secured Claim”): (i) sum of

                            $4,852,159.57,4 as of November 30, 2020, PLUS (ii) interest at the rate of


3
 The following is a summary of some of the important terms of the Stipulation, but does not include all terms of the
Stipulation. All parties are encouraged to review the Stipulation in its entirety for a full recitation of its terms. A copy
of the Stipulation is annexed hereto as Exhibit A.
4
 This sum includes interest, default rate interest, attorneys’ fees and expenses and protective advances only through
November 30, 2020. For the avoidance of doubt, all advances (including without limitation all Lender Advances)
made by the Lender on or after December 1, 2020 (together with interest thereon at the rate of 12% per annum from


                                                                                           NBEBIRIAN/2694958.4/010000.1654
                         12% per annum on the Base Judgment Amount of $3,133,589.20 from

                         December 1, 2020 until the date that all obligations under the First Loan

                         Documents are paid in full by the Trustee and the Debtor’s estate, PLUS

                         (iii) all protective advances (including, without limitation, all Lender

                         Advances, as defined below), and all fees, costs, expenses (including,

                         without limitation, attorneys’ fees and expenses), and reasonable attorneys’

                         fees and expenses incurred by the Lender after December 1, 2020, plus

                         interest thereon at the rate of 12% per annum from the date of payment

                         thereof or advance by Lender until the date that all obligations under the

                         First Loan Documents are paid in full by the Debtor.

                     ii. The Lender’s claim under the Second Loan Documents and POC No. 3 is

                         hereby permanently settled, fixed, liquidated and allowed in the following

                         sums (the aggregate amount set forth below in this Section 3(c) is hereinafter

                         referred to as the “Allowed Second Priority Secured Claim”): (i) the sum of

                         $872,133.37 as of November 30, 2020, plus (ii) interest at the rate of 12%

                         on such sum from December 1, 2020 until the date that all obligations under

                         the Second Loan Documents are paid in full by the Trustee and the Debtor’s

                         estate, plus (iii) all protective advances (including, without limitation, all

                         Lender Advances, as defined below) and all fees, costs, expenses (including,

                         without limitation, attorneys’ fees and expenses), and all reasonable

                         attorneys’ fees and expenses incurred by the Lender after December 1,

                         2020, plus interest thereon at the rate of 12% per annum from the date of


the date of any advance) and the amount of any Carve Out Expenses shall be automatically added to the amount of,
and be part of, each of the Allowed Secured Claims.


                                                                                  NBEBIRIAN/2694958.4/010000.1654
    payment thereof or advance by Lender until the date that all obligations

    under the Second Loan Documents are paid in full by the Debtor. The

    Allowed First Priority Secured Claim and Allowed Second Priority Secured

    Claim are (i) sometimes hereinafter referred to collectively as the “Allowed

    Claims” or “Allowed Secured Claims”; and (ii) are sometimes hereinafter

    referred to individually as an “Allowed Claim” or an “Allowed Secured

    Claim”).

iii. The Lender expressly reserves any and all rights to pursue any claims

    against any third parties, including without limitation, BMSL, SK, the

    Guarantor and any other guarantor or obligor of or under the Loans and

    Loan Documents.

iv. As adequate protection to the Lender for the liens, rights, priorities, claims

    and protections granted to it pursuant to the Loan Documents and this

    Stipulation, the Lender is hereby granted: (a) replacement liens on all

    property of the Debtor’s Estate, including without limitation, the Atlantic

    Property, Rents, contract rights, deposits, cash collateral, and bank accounts

    of the Debtor and its Estate (whether in the name of the Debtor or the Trustee,

    and including, without limitation, the Rent Account, as defined below), and

    on any “Jarnail Singh Claims” (as defined below), all of the foregoing

    whether existing or arising before, on or after the Petition Date (collectively,

    the “Replacement Liens”), to secure the Allowed Secured Claims and the

    Lender’s claims hereunder, which Replacement Liens (i) shall be and shall

    continue to be first and senior in priority to all other interests, security interests,




                                                             NBEBIRIAN/2694958.4/010000.1654
mortgages, liens and encumbrances of every kind, nature and description,

whether created consensually, by an order of this Bankruptcy Court or any

other court, or otherwise, including, without limitation, liens or interests

granted in favor of third parties in conjunction with Sections 363, 364, and/or

any other Sections of the Bankruptcy Code or other applicable law, and (ii)

shall not at any time whatsoever be made subject or subordinate to, or made

pari passu with, any other lien, security interest or claim against any

property of the Trustee or the Debtor’s Estate, whether any such liens now

exist or are hereafter created, pursuant to Sections 363 or 364 of the

Bankruptcy Code or otherwise; and (b) a priority administrative expense

claim pursuant to Section 507(b) of the Bankruptcy Code in the amount of

any decline in the value of any Pre-Petition Collateral and any Rents or other

property of the Debtor’s Estate paid by the Trustee to any third person from

and after the Petition Date (the “Adequate Protection Administrative Claim”)

having priority over all any and all other administrative claims and other

unsecured obligations, liabilities, indebtedness, and claims of any kind and

nature, now in existence or hereafter incurred by the Debtor or the Trustee

(or any successor trustee in this case), including, without limitation, any and

all administrative expenses of the kinds specified or ordered pursuant to

Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c),

726, 1114, and other Sections of the Bankruptcy Code, and shall at all times

be senior to the rights of the Trustee, any successor trustee, or any creditor

or other party in interest in this case or any subsequent proceedings or cases




                                                   NBEBIRIAN/2694958.4/010000.1654
          under the Bankruptcy Code; provided, however, the Replacement Liens and

          Adequate Protection Administrative Claim shall be subject and subordinate

          in all respects to the Carve Out Expenses (as defined in Paragraph 8 below),

          and shall not apply to the proceeds of any cause of action of the Debtor’s

          Estate under Chapter 5 of the Bankruptcy Code (other than the Jarnail Singh

          Claims, as defined below).

b. Management and Sale of the Atlantic Property.

       i. The Trustee will proceed expeditiously with the marketing and sale of the

          Atlantic Property (the “Sale”) pursuant to Section 363 and other applicable

          provisions of the Bankruptcy Code in a manner that the Trustee and the

          Lender agree will maximize the value of the Atlantic Property and liquidate

          the Atlantic Property as quickly as possible. The marketing plan, the

          method and terms of sale, and the mechanics of the auction will be subject

          to the Lender’s consent and the Bankruptcy Court’s approval. The Trustee

          will seek the Bankruptcy Court’s approval of the proposed auction and sale

          mechanics and procedures.

c. Carve Out of Liens.

       i. The Lender’s liens, claims and security interests in the Atlantic Property shall

          be subject only to the right of payment of the following expenses (“Carve Out

          Expenses”):

              1. Subject to the terms and conditions of this Stipulation, in the event

                  of the closing of a sale of the Atlantic Property, which sale is

                  conducted in accordance with terms and conditions of this




                                                              NBEBIRIAN/2694958.4/010000.1654
Stipulation, subject to the Lender’s rights to oppose any motion of

the Trustee for approval of the Sale to the successful bidder after an

auction, the commissions (but not expenses) of the retained Broker

but only to the extent: (i) the Lender has agreed in writing to the

retention of such particular broker(s) and the terms and fees (in the

form of a buyer’s premium) and/or commissions thereof; (ii) in the

event that the Lender (or any designee or assignee thereof, provided

such designee or assignee is affiliated with the Lender, and is not an

unrelated third party) is not the successful bidder at an auction of the

Atlantic Property and such successful bidder takes title to the

Atlantic Property, such fees (in the form of a buyer’s premium) does

not exceed the aggregate sum of three and one-half (3.50%) percent

of the amount bid by such successful bidder, but only to the extent

that such fees are actually paid by such successful bidder (in the

form of a buyer’s premium in excess of the sale price at auction);

and (iii) in the event that the Lender (or any designee or assignee

thereof, provided such designee or assignee is affiliated with the

Lender, and is not an unrelated third party) is the successful bidder

at an auction of the Atlantic Property and takes title to the Atlantic

Property, such commissions do not exceed the aggregate sum of

three quarters of one (0.75%) percent of the amount bid by the

Lender (or any designee or assignee thereof, provided such designee

or assignee is affiliated with the Lender, and is not an unrelated third




                                            NBEBIRIAN/2694958.4/010000.1654
   party) (the applicable amount set forth in this Paragraph 8(a) is

   referred to herein as the “Broker Carve Out”);

2. Subject to the terms and conditions of this Stipulation, the sum of

   $275,000.00 plus the amount, if any, of an “Enhanced Amount”, as

   defined below (collectively the “Estate Carve Out” or “Estate Pot”).

   The Estate Carve Out shall be used to pay (i) the reasonable

   commissions, fees and expenses of the Trustee approved by a final

   order of the Bankruptcy Court pursuant to Section 326 of the

   Bankruptcy Code (“Allowed Trustee Fees”); (ii) the reasonable fees

   and expenses actually incurred and approved by a final order of the

   Bankruptcy Court pursuant to Sections 327, 328, 330, or 331 of the

   Bankruptcy Code (collectively, “Allowed Professional Fees”) by the

   attorneys and accountants retained under Section 327 of the

   Bankruptcy Code by the Trustee (collectively, the “Professionals”);

   and (iii) a potential distribution to other creditors of the Estate in

   accordance with the priority set forth in the Bankruptcy Code.

   Notwithstanding anything to the contrary, the Estate Pot shall

   include the Enhanced Amount, if and only if, the Sale Proceeds (as

   defined below, and for the avoidance of doubt, exclusive of any

   buyer’s premium and amounts to clear title) exceed the sum of

   $5,000,000.00. The “Enhanced Amount” shall mean the sum equal

   to: (x) 0.025 multiplied by (y) the sum that is equal to (i) the amount

   of Sale Proceeds paid in cash to the Trustee at the closing of the Sale




                                              NBEBIRIAN/2694958.4/010000.1654
                                    (excluding the amount of any buyer’s premium and excluding the

                                    amount of any taxes or similar amounts that are paid at closing in

                                    order to remove any liens, charges or violations on the Atlantic

                                    Property) MINUS (ii) $5,000,000.00.

             d. Payment of The Lender’s Allowed Secured Claims and Lender’s Deficiency

                  Claim.

                       i. No later than one (1) business day following the clearance of any proceeds

                           of sale of the Atlantic Property whether from a third-party bidder or from

                           the Lender Bid Cash Component (collectively, the “Sale Proceeds”), the

                           Trustee shall initiate a wire transfer to the Lender (pursuant to such wire

                           instructions as the Lender shall provide to the Trustee) in an amount equal

                           to the gross amount of all the Sale Proceeds, plus all Rents collected and

                           then held by the Trustee, with respect to the Atlantic Property, less (i) the

                           amount of a 0.75% Broker’s commission, and (ii) the sum of $275,000.00

                           plus (iii) the amount, if applicable, of an Enhanced Amount (the amount to

                           be paid to the Lender pursuant to this Section 16 (a) being referred to herein

                           as the “Lender Payment”).5

                      ii. In the event that the Sale Proceeds from all Sales of the Atlantic Property

                           are not sufficient to pay the Lender’s Allowed Secured Claims in full, then

                           the Lender shall automatically have a deficiency claim (the “Deficiency




5
  The Trustee has explained to the Lender the United States Trustee’s general limitations on the use of wire transfers
pursuant to Section 5(F)(2) of the United States Trustee’s Handbook for Chapter 7 Trustee, effective October 1, 2012,
and requested to make this payment by Estate check. The Lender insisted that the payment be made by wire and that
it was a material condition to entry into this Stipulation.


                                                                                      NBEBIRIAN/2694958.4/010000.1654
    Claim”) on account of both its Allowed First Priority Secured Claim and its

    Allowed Second Priority Secured Claim in the amount equal to the sum of:

       1. the amount of the Lender’s Allowed Secured Claims on the date of

           the Lender’s receipt of the Lender Payment; PLUS

       2. any amount of Sale Proceeds, if any, required to be paid to NYC

           under Paragraph 22 below; PLUS

       3. the amount of the Lender Bid Cash Component, if the Lender (or its

           assignee or designee) is the purchaser of the Atlantic Property and

           such amount was paid to the Trustee; LESS

       4. the amount of the Lender Payment; LESS (but, if and only if the

           Lender or its assignee or designee is the purchaser of the Atlantic

           Property and made a Lender Credit Bid)

       5. (A) if the Lender Bid Cash Component was paid to the Trustee, the

           amount of the Resulting Credit Bid, or (B) if no Lender Bid Cash

           Component was paid to the Trustee, the amount of the actual Lender

           Credit Bid.

iii. The Deficiency Claim shall be an allowed claim, enforceable against the

    Debtor, the Estate and all obligors under the Loan Documents. Lender’s

    Deficiency Claim shall have the following priorities in the Debtor’s Chapter

    7 bankruptcy case:

       1. Lender shall have a super priority administrative claim under

           Section 507(b), 507(a)(2), and 364(c), subject only to the Carve Out

           Expenses, in the amount of equal to the aggregate of (a) all Carve




                                                     NBEBIRIAN/2694958.4/010000.1654
                 Out Expenses paid or payable to any person or entity, (b) the buyer’s

                 premium, if any, paid in connection with the Sale, and (c) all

                 protective advances made by the Lender from and after December

                 1, 2020 (including, without limitation, the aggregate amount of all

                 Lender Advances), which claim shall be senior to all other

                 administrative claims in the Debtor’s Chapter 7 case; and

             2. the balance of the amount of the Deficiency Claim in excess of the

                 amount set forth in subclause (x) of this Section 16(b) immediately

                 hereinabove, will be a general unsecured claim in the Debtor’s

                 Chapter 7 case.

     iv. The Lender shall not be entitled to share in the Estate Pot on account of its

          Deficiency Claim unless and until all other claims are paid in full. For the

          avoidance of doubt, the Lender shall be entitled to share in all other assets

          of the Estate and receive distributions on account of its Deficiency Claim.

e. Lien On Jarnail Singh Claims.

       i. The term “Jarnail Singh Claims” shall mean any and all claims and causes

          of action of any kind whatsoever of the Debtor and/or the Estate (including,

          but not limited to, any avoidance actions and any and all Chapter 5 claims),

          against Jarnail Singh, SK, BMSL, RR and/or any other affiliate, relative,

          successor, transferee or assignee of any of the foregoing (all of the foregoing

          persons and entities, together with Jarnail Singh, are collectively referred to

          herein as the “Jarnail Related Persons”. For the avoidance of doubt, (i) the

          Jarnail Singh Claims shall not include any claims of the Lender against




                                                             NBEBIRIAN/2694958.4/010000.1654
Jarnail Singh or any of the other Jarnail Related Persons, including, but not

limited to the Deficiency Claim, any claims under any of the Loan

Documents, and any claims under that certain Stipulation of Settlement,

dated September 2020 signed by RR, A.J. Singh, and Jarnail Singh, and

their respective attorneys, in that certain action captioned Nicole Katsorhis,

temporary receiver v. Richi Rich Restaurant, A.J. Singh, “XYZ Corp”, et.

al., in the Civil Court of the City of New York, County of Queens, bearing

Index No. L&T 52740/2019; and (ii) the Lender is hereby granted relief

from the automatic stay under Section 362(a) to in any way commence,

continue, prosecute, collect and enforce in any way those claims to extent

the Lender elects to do so in the Lender’s sole discretion. Within 90 days

after the closing date of the Sale of the Atlantic Property (such 90th day

being referred to herein as the “Election Date”), the Trustee shall confer

with the Lender as to the prosecution of the Estate’s Jarnail Singh Claims.

In the event that on or prior to the Election Date, the Trustee commences

any actions based on the Jarnail Singh Claims and at least $250,000 of the

Estate Pot has been paid to (or set aside for payment to) the Trustee for the

Allowed Trustee Fees and Allowed Professional Fees, then any recovery on

the Jarnail Singh Claims shall be paid to the Lender after payment of all

reasonable and allowed professional fees and expenses of the Trustee (to

the extent incurred by the Trustee after the closing date of the Sale) and

Trustee commissions, in each case directly associated with the recovery on

the Jarnail Singh Claims, up to the amount of the Deficiency Claim. The




                                                   NBEBIRIAN/2694958.4/010000.1654
   Trustee shall (i) seek authority to make such payment to the Lender

   promptly after the Trustee’s receipt of any recovery from any of the Jarnail

   Singh Claims; and (ii) not settle or abandon any of the Jarnail Singh Claims

   that are the subject of any action or proceeding commenced by the Trustee

   without the Lender’s prior written consent. All of the Jarnail Singh Claims,

   as to which the Trustee has not commenced an action on or prior to the

   Election Date, are hereby automatically deemed forever transferred and

   assigned by the Trustee and the Debtor’s Estate to the Lender (such claims

   being referred to herein as the “Assigned Jarnail Singh Claims”), as of the

   Election Date, without any additional consideration therefore and without

   the need for any other act or document whatsoever. The Lender may

   abandon and may commence, prosecute, collect, enforce, settle, collect on

   any and all of the Assigned Jarnail Singh Claims in such manner as the

   Lender elects, in the Lender’s sole and absolute discretion, without the

   consent or approval of any person and without the requirement of

   Bankruptcy Court approval. The Bankruptcy Court shall retain non-

   exclusive jurisdiction to hear any Assigned Jarnail Singh Claims.

ii. To the extent that the Lender pursues any Assigned Jarnail Singh Claims

   against Jarnail Singh Related Persons, then the Debtor’s Estate shall be

   entitled to five (5%) percent of the net proceeds of the recovery on those

   claims after payment of all fees and expenses, including, without limitation,

   all attorneys’ fees and expenses, of the Lender associated with the

   prosecution and/or recovery on all of the Deficiency Claim and all Assigned




                                                     NBEBIRIAN/2694958.4/010000.1654
    Jarnail Singh Claims (including but not limited to the Assigned Jarnail

    Singh Claim that is the subject of any recovery). The Lender shall promptly

    make such payment to the Trustee after such recovery has become

    indefeasible. The Lender’s attorneys’ fees and expenses shall not be subject

    to the approval of the Bankruptcy Court. The Lender shall be free to

    abandon or settle any or all of the Assigned Jarnail Singh Claims at any time

    whatsoever without the consent of the Trustee or approval of the

    Bankruptcy Court.

iii. If and only if both (i) the Lender pursues any Assigned Jarnail Singh Claims

    against Jarnail Singh Related Persons; and (ii) the First Foreclosure Action

    and the Second Foreclosure Action have been removed to the Bankruptcy

    Court and are thereafter actually adjudicated by the Bankruptcy Court, then

    the Trustee shall be entitled to two and one-half (2.5%) percent of the net

    proceeds of the recovery on those claims after payment of all fees and

    expenses, including, without limitation, all attorneys’ fees and expenses, of

    the Lender associated with the prosecution and/or recovery on the

    Deficiency Claim and all Assigned Jarnail Singh Claims against any

    persons and entities. The Lender shall promptly make such payment to the

    Trustee after such recovery has become indefeasible. The Lender’s

    attorneys’ fees and expenses shall not be subject to the approval of the

    Bankruptcy Court. The Lender shall be free to abandon or settle the

    Deficiency Claim without the consent of the Trustee or approval of the

    Bankruptcy Court.




                                                      NBEBIRIAN/2694958.4/010000.1654
                     iv. The Lender may prosecute the First Foreclosure Action or the Second

                          Foreclosure Action, including claims against all Jarnail Related Persons and

                          all other persons without interference by the Trustee. Specifically, the

                          Trustee and the Debtor’s Estate do not object to the Lender’s continuation

                          of the First Foreclosure Action and/or the Second Foreclosure Action or to

                          the removal of either or both such actions to the Bankruptcy Court.

                              BASIS FOR THE RELIEF REQUESTED

        25.      Rule 9019(a) of the Bankruptcy Rules governs the approval of compromises and

settlements, and provides as follows:

                 On motion by the trustee and after notice and a hearing, the court may
                 approve a compromise or settlement. Notice shall be given to creditors, the
                 United States trustee, the debtor, and indenture trustees as provided in Rule
                 2002 and to any other entity as the court may direct.

FED. R. BANKR. P. 9019(a).

        26.      In approving the compromise and settlement, the Court is required to make an

"informed and independent judgment" as to whether the compromise and settlement is fair and

equitable based on an:

                 [e]ducated estimate of the complexity, expense, and likely duration of such
                 litigation, the possible difficulties of collecting on any judgment which
                 might be obtained, and all other factors relevant to a full and fair assessment
                 of the wisdom of the proposed compromise. Basic to this process in every
                 instance, of course, is the need to compare the terms of the compromise with
                 the likely rewards of litigation.6




6
 In re Iridium Operating LLC, 478 F.3d 452, 462 n.15 (2d Cir. 2007) (quoting Protective Committee for Independent
Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-425, reh'g denied, 391 U.S. 909 (1968)). See
In re Arrow Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988); In re Bell & Beckwith, 77 B.R. 606, 611 (Bankr.
N.D.Ohio), aff'd, 87 B.R. 472 (N.D.Ohio 1987); Cf. Magill v. Springfield Marine Bank (In re Heissinger Resources
Ltd.), 67 B.R. 378, 383 (C.D. Ill. 1986) ("the law favors compromise").



                                                                                    NBEBIRIAN/2694958.4/010000.1654
           27.          In making its determination on the “propriety of the settlement”, the Court should

consider whether the proposed settlement is in the "best interest of the estate."7 As stated in Arrow

Air, the "approval of [a] proposed compromise and settlement is a matter of this Court's sound

discretion."8 In passing upon a proposed settlement, "the bankruptcy court does not substitute its

judgment for that of the trustee".9 The bankruptcy court is not required "to decide the numerous

questions of law and fact raised by [objectors] . . . . [R]ather [the Court should] canvas the issues

and see whether the settlement falls below the lowest point in the range of reasonableness."10 In

passing upon the reasonableness of a proposed compromise, the Court "may give weight to the

opinions of the Trustee, the parties and their counsel."

           28.          The Second Circuit in re Iridium Operating LLC 11 outlined the following seven

factors (the “Iridium Criteria”) to be considered by a court in deciding whether to approve a

compromise or settlement:

                   i.          the balance between the litigation's possibility of success and the
                               settlement's present and future benefits;

                  ii.          the likelihood of complex and protracted litigation, with its attendant
                               expense, inconvenience, and delay, including the difficulty in
                               collecting on the judgment if the settlement is not approved;

                 iii.          the paramount interest of the creditors, including the proportion of
                               class members who do not object to or who affirmatively support
                               the settlement;


7
 Handler v. Roth (In re Handler), 386 B.R. 411, 420 (Bankr. E.D.N.Y. 2007)(quoting In re Adelphia Communications
Corp., 327 B.R. 143, 158 (Bankr. S.D.N.Y. 2005)); Depo v. Chase Lincoln First Bank, N.A. (In re Depo), 77 B.R.
381, 383 (N.D.N.Y. 1987), aff'd, 863 F.2d 45 (2d Cir. 1988).

8
    Arrow Air, supra, 85.B.R. at 891.

9
    In re Depo, 77 B.R. at 384 (citations omitted).
10
     Bell & Beckwith, 77 B.R. at 612; see also In re Handler, 386 B.R. at 421.

11
     478 F.3d 452, 462 (2d Cir. 2007).



                                                                                  NBEBIRIAN/2694958.4/010000.1654
                 iv.           whether other parties in interest support the settlement;

                  v.           the competency and experience of the counsel who support the
                               proposed settlement;

                 vi.           the relative benefits to be received by individuals or groups within
                               the class; and

                 vii.          the extent to which the settlement is the product of arm's length
                               bargaining.12

           29.          The Trustee has determined in his business judgment that entering into the

Stipulation is in the best interest of the Debtor’s estate, falls within the lowest range of

reasonableness, and is the most economical and efficient way to realize value for the Real Property

without the need to incur additional administrative costs.

           30.          The Trustee and his professionals have reviewed the information provided by the

Lender in support of its Asserted Secured Claims, including the Loan Documents and documents

filed in the First Foreclosure Proceeding and Second Foreclosure Proceeding, and have had

numerous discussions with Lender’s counsel regarding the Asserted Secured Claims. Based upon

his analysis of the information gathered, the Trustee believes, in his business judgment, that the

Stipulation provides the estate with a fair, reasonable settlement of all outstanding issues relating

to the Lender’s Proofs of Claim and the Real Property.

           31.          Importantly, litigation relating to the validity of the Modification Agreement

presented to the Court in the Debtor’s Claims Objection Motion would likely be exceedingly fact-

intensive and costly. Accordingly, the Trustee, in his business judgment, does not believe that the

prosecution of such litigation, which would likely require testimony from several third-party




12
     See In re Iridium Operating LLC, 478 F.3d at 462; See also In re Handler, 386 B.R. at 421.



                                                                                       NBEBIRIAN/2694958.4/010000.1654
witnesses, would provide sufficient benefit to the Debtor’s estate when compared to the proposed

settlement with the Lender.

        32.     The Stipulation also provides for an Estate Carve Out which, as discussed above,

shall be used to pay the costs of administration of the Debtor’s estate and to make a distribution to

creditors of the estate in accordance with the priorities set forth in the Bankruptcy Code.

        33.     The Stipulation is the product of arm’s length bargaining and the Parties to the

Stipulation are represented by competent and experienced counsel.

        34.     Moreover, it is not anticipated that the Debtor’s creditors will object to the

Stipulation.

        35.     Based on the foregoing, the settlement far exceeds the lowest point in a range of

reasonableness consistent with applicable law and, the settlement, as embodied by the Stipulation,

satisfies the Iridium Criteria.

        36.     Therefore, after considering the foregoing factors, the Trustee believes in his

business judgment that the terms of the Stipulation are fair and reasonable, and respectfully

requests that the Court approves the Stipulation.

        37.     No previous motion for the relief requested herein has been made in this case or

any other court.

                                               NOTICE

        38.     The Trustee will be serving this Motion upon (a) the Lender and its counsel, (b) the

Debtor and its counsel; (c) the Office of the United States Trustee for Region 2; (d) all parties, if

any, that have filed a notice of appearance in the Debtor’s case; and (e) all creditors of the Debtor’s

estate as set forth on the schedules filed by the Debtor with this Court or having filed a proof of




                                                                           NBEBIRIAN/2694958.4/010000.1654
claim with this Court, by first class mail on no less than twenty-four (24) days notice. The Trustee

submits that no other or further notice need be provided.

       WHEREFORE, the Trustee respectfully requests that this Court grant this Motion,

approve and “So Order” the Stipulation, and grant such other and further relief as this Court deems

just and proper.

Dated: Jericho, New York
       February 12, 2021                             SILVERMANACAMPORA LLP
                                                     Counsel to Kenneth P. Silverman, Esq.,
                                                      The Chapter 7 Trustee



                                              By:    s/ Brian Powers
                                                     Brian Powers
                                                     Member of the Firm
                                                     100 Jericho Quadrangle, Suite 300
                                                     Jericho, New York 11753
                                                     (516) 479-6300




                                                                         NBEBIRIAN/2694958.4/010000.1654
